Judgment, Supreme Court, New York County (John Bradley, J.), rendered October 19, 1987, convicting defendant of grand larceny in the second degree (one count), and falsifying business records in the first degree (36 counts), after a jury trial, is unanimously affirmed.
Defendant appeals from that judgment and, by permission, orders of the same court, entered on or about June 28 and on or about August 18, 1988, denying defendant’s CPL 440.10 motion to vacate the judgment.
In this consolidated appeal, the defendant does not take issue with the initial judgment of conviction. The evidence was legally sufficient to show that the defendant stole over $1,500 from the company for which he was the accountant, and subsequently falsified its business cash disbursement records to conceal the theft.
The defendant’s several claims in his CPL article 440 motion were properly denied by the Supreme Court. There was no abuse of discretion in the court’s rulings, one of which was based on a plenary hearing. The allegations of a deceptive substitution by the District Attorney’s office of one philatelic stamp for another more valuable one, received in evidence as a trial exhibit, were not supported by the required preponderance of the evidence.
The defendant’s other contentions, including a request for disqualification of the District Attorney’s office to prosecute at the hearing, have been reviewed and found to be without merit.
The matter is remanded to the Supreme Court for further action pursuant to CPL 460.50 (5). Concur—Kupferman, J. P., Asch, Kassal, Ellerin and Wallach, JJ.